Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al., U.S. Patent 9,406,693 in view of Chen et al., US 2018/0053776.
	Pang et al. shows the invention as claimed including a semiconductor memory device comprising:
	A semiconductor substrate 101;
	A source line (SL) provided above the semiconductor substrate and in contact with the first pillar;
	A plurality of second conductor layers (SGS1,SGS2,WLL1-WLL10, etc.) provided above first conductor layer and stacked apart from each other in the first direction (see fig. 6A)3333333233; and 
	A first pillar (621a,622a,623a,624a,633) extending in the first direction through the second conductor layers and including intersection portions where the first pillar intersects the second 
	Pang et al. does not expressly disclose wherein the source line is a silicon conductor and includes at least one element of arsenic, phosphorous, carbon or boron.
	Cheng discloses a source line conductor layer of silicon that is doped with impurities such as either boron or phosphorous (see paragraphs 0038-0041). 
All of the aspects of the claim are taught in the Pang et al. and Cheng references. The only difference is the combination of the silicon source line doped by either phosphorous or boron into the device of Cheng. Thus, it would have been obvious to one of ordinary skill in the art to fabricate the entire source line of Pang et al with silicon and either phosphorous or boron as disclosed by Cheng since forming the source line of silicon and either of these well-known semiconductor dopants would achieve the predictable results of increasing the conductivity of the source line and improving the device speed which is desirable in semiconductor manufacturing.  
Concerning claim 2, note that in the device of Pang et al. modified by Chen et al. the first region is provided in the first conductor layer in contact with a lower end of the first pillar (see, for example, Pang et al. in figs. 6D-6F).
With respect to claim 3, note that the first region of Pang et al. modified by Chen et al. is provided in the first conductor layer SL on and around a lower end of the first pillar, as a result of doping the source line with the claimed dopants.
Concerning claim 4, note that when giving the claim their broadest reasonable interpretation, the adjacent first regions of Pang et al. can be considered to touch each other since it would have been obvious to dope the entire source line and not just a select portion.
Regarding claim 5, note that the first pillar of Pang et al. includes:  a core member extending in the first direction; a semiconductor layer 624 covering side and bottom surfaces of the core member .

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al., U.S. Patent 9,406,693 in view of Chen et al., US 2018/0053776 as applied to claims 1-5 above, and further in view of Xiao et al., US 2019/0103415.
	Pang et al. and Chen et al. are applied as above but do not expressly disclose wherein the first conductor includes: a first region that is in contact with the first pillar and includes arsenic or phosphorous and a second region which includes the first region and includes boron.
	Xiao et al. discloses a first conductor to be used in a vertical memory device comprising polysilicon doped with arsenic and boron (see, for example, paragraphs 0070-0072). 
Therefore, all of the aspects of the claim are taught in the Pang et al., Cheng, and Xiao et al. references. The only difference is the combination of the source line doped by arsenic and boron into the device of Pang et al. modified by Cheng. Thus, it would have been obvious to one of ordinary skill in the art to dope the entire source line of Pang et al. modified with Cheng with phosphorous and boron as disclosed by Xiao et al. since doping the source line with both of these well-known semiconductor dopants would achieve the predictable results of increasing the conductivity of the source line and improving the device speed which is desirable in semiconductor manufacturing.  
Concerning claim 7, note that in the device of Pang et al. modified by Chen et al. and Xiao et al. the first region is provided in the first conductor layer in contact with a lower end of the first pillar (see, for example, Pang et al. in figs. 6D-6F).
With respect to claim 8, note that the first region of Pang et al. modified by Chen et al. and Xiao et al. is provided in the first conductor layer SL on and around a lower end of the first pillar, as a result of doping the source line with the claimed dopants.

Regarding claim 10, note that the first pillar of Pang et al. includes:  a core member extending in the first direction; a semiconductor layer 624 covering side and bottom surfaces of the core member and in contact with the first conductor layer SL; and a laminated film 623 covering side and bottom surfaces of the semiconductor layer (see fig. 6D).

Response to Arguments
Applicant's arguments filed 08/31/21 have been fully considered but they are not persuasive. Applicant argues that Chen does not suggest or disclose doping the source line in Pang. However, Chen discloses doping a source line (see paragraphs 0038-0041). Even though the source line is in the substrate, the source line performs the same function as in Pang. Therefore, proper motivation is shown for doping the source line in Pang. Concerning independent claim 6, applicant argues that Xiao does not disclose the claimed first and second region. However, the examiner respectfully submits that when giving the claim its broadest reasonable interpretation the claimed first and second regions are shown. As a suggestion, more precisely claiming the first and second doped region to include certain dopants and exclude others is suggested.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



November 18, 2021